ALLOWANCE
The amendment filed 10/05/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 3-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting tool for a vehicle comprising: a light source; and a projection lens that includes a first lens and a second lens, and that is configured to project light emitted from the light source forward as a light distribution pattern for a low beam which includes a cutoff line at an upper end thereof, wherein the first lens includes a light incidence section to which the light emitted from the light source enters, a reflecting surface that is configured to reflect some of the light entered from the light incidence section and that includes a front end portion which is formed at a front side of the reflecting surface and which is configured to define the cutoff line, and a first light emission surface that is configured to emit the light entered from the light incidence section to an outside, wherein the second lens includes a light incidence surface to which the light emitted to the outside from the first light emission surface enters and a second light emission surface that is configured to emit the light entered from the light incidence surface to an outside, wherein the first lens is configured to emit the light distribution pattern for the low beam which includes the cutoff line at the upper end thereof from the first light emission surface, and wherein a refractive surface that is configured to refract some of the light, which is a light that forms the cutoff line among the light distribution pattern for the low beam entered from the light incidence surface, toward one side in a horizontal direction with respect to an advancing direction of the light emitted from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okubo (US 2013/0163268), Suwa et al. (US 2019/0117675), Okubo et al. (US 2016/0102831), Yamamoto (US 9,644,810), Iwasaki (US 9,500,334), Ugajin (US 2013/0027961), Abe (US 2013/0163269), Albou (US 2003/0072167), Kawai et al. (US 2019/0226658) and Kinoshita et al. (US 2017/0299137) disclose a similar vehicle projection lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875